Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steven Jensen on 12/30/2021.  

	THE AFTER FINAL CLAIM SET FILED 12/13/2021 IS HEREBY ENTERED.
IN THE CLAIMS dated 12/13/2021, the examiner has amended the below claims as follows:

	Claim 10: The heat exchanger of claim 5, wherein a through hole is formed at the first gap maintaining protruding portion and the first gap maintaining depressed portion so as to connect a first heating medium passage of a first unit plate of the stacked unit plates to a first heating medium passage of a second unit plate the stacked unit plates, 
	wherein the through hole is located so as to reverse a direction of the first heating medium passage in the first unit plate 

Claim 11: The heat exchanger of claim 10, wherein a heating medium, which flowed in through a through hole formed at one side of a first plate configuring the first unit plate located at the upper side of the first unit plate, and then passes through a through hole formed at a second plate 

Allowable Subject Matter
2.	Claims 1, 3-8, 10-12 and 14-17 are allowed.
The following is an examiner’s statement for reason of allowance:
	Independent Claim 1 and dependent Claims 3-8 and 14 were previously indicated as being allowed in the Final Rejection filed 10/13/2021 and are still in condition for allowance.
Regarding dependent Claims 10-12 and 15-17: The subject matter of dependent Claims 10-12 and 15-17 is considered to be allowable for depending upon allowable Claim 1 (as is presented in the Final Rejection filed 10/13/2021). Claims 10-12 and 15-17, as amended, now overcome the 112(b) rejections previously set forth and are in now condition for allowance. Dependent Claims 10-12 and 15-17 are consequently allowed. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/30/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762